Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
Claims 1-4, 6, 7, 21-22, 25-28 have been examined. Claim 1 has been amended. Claims 5, 8, 20, 23-24 have been previously canceled. Claims 9-19 previously have been withdrawn from consideration

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-4, 6, 7, 21-22, 25-28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Conger et al. (US. 20140123906 hereinafter Conger) in view of Jacobson et al. (US. 20090234275 hereinafter Jacobson) and further in view of Pratt (US20130113622A1) and further in view of Goldstein (WO2006034165A2) 

With respect to claim 1, Conger teaches a  computerized identification and protocol prescription system for an animal research facility, the system comprising:
a plurality of scanning devices; 
(‘906; Para 0020: The cage content data may be selected from the group consisting of number of animals, and type of animal in a cage, animal identifier, an owner of the cage, an age of an animal, a sex of an animal, a pedigree of an animal, an experimental procedure on an animal, an observations by a cage user, and combinations thereof. The detector may be connected to a shelf in a rack of the system; Para 0132:  provided are identifiers such as animal cages as laboratory objects, animal identifier, for sorting identifying, tracking….Such identifiers include a barcode, serial number, RFID…as illustrated in Para 0133 and are detected by the reader in detectable proximity with the readers as illustrated in Para 0159. Further such identifier includes one or more other cage or rack items/components, on non-cage items (e.g. a personnel identification badge, medication, drug dosing card, investigator card, veterinarian records, etc), or combinations thereof, for example as illustrated in Para 0146 ) and 
Conger does not, however Jacobson teaches 
a data management system having a computer processor coupled to each of the plurality of scanning devices, the data management system configured to: 
detect by the one of the plurality of scanning devices one or more animal detection tags and at least one laboratory object and at least one laboratory technician (‘275; Abstract: The computer system may also receive user identifications from operators.; Para 0050: RFID used to identify specific animal associated with specific animal cage; Para 0057: computer system 201 may access respective animal IDs (e.g., from a data file, from animal RF identification chips scanned from animals 103….. RFID readers assigned to respective cages 117 may scan RF animal ID chips and send the animal ID back to computer system 201 along with the respective pump ID for respective pump 101 providing substance 119 to cage 117 with animal 103 having the respective animal ID); 
correlate, based upon prescribed rules, one or more animal detection tags with at least one laboratory object and at least one laboratory technician when an animal is located in predetermined proximity to predetermined detection tags respectively associated with each of the at least one laboratory object and laboratory technician (‘275; Para 0069: weight scale 217 on, in, or proximate to animal cage 117 or pump 101 (e.g., one weight scale 217 per pump 101 or animal cage 117 or one weight scale 217 per a group of pumps 101 or animal cages 117) may communicate weights of syringe 109 to computer system 201 (e.g., through box 205 coupled to the weight scale 217). For example, weight scale 217 may determine a weight of syringe 109 prior to delivering substance 119 to animal 103.);. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claim invention to combine the system, method, apparatus of Conger for convenient management of animals and the controlled substance distribution of Jacobson and the motivation is to track data for laboratory object, badge for technician and animals for prescribing a study protocol for an animal. 
 The combined art does not, however Pratt teaches 
622; Para 0031: The data can be transmitted, for example, from a physical identifier, such as an RFID device ear tag, a retinal scan, a DNA profiler, a visual device, a bar code device, a brand, or a combination thereof. The method also can include collecting the transmitted animal data in the computer system, wherein the animal data is correlated according to the animal identifier, and as in Para 0032: The animal data can include, for example an animal identifier. In some embodiments, the data service provider adds to the animal data a premises identifier that corresponds to a location and the data service provider correlates the animal data according to the animal identification value). 
Pratt describes a study protocol, for example, to facilitate recordation of the respiratory damage designation, including a data entry device near the measurement station where the respiratory damage is imaged or evaluated. Each designation can be associated with a unique identifier for the animal being assessed (‘622; Para 0342). Pratt further discloses the identification devices or RFID tags can encode the identification of animal producer or objects (‘622; Para0205-0206). And thus, Pratt discloses a study protocol associated with the animal identification, object ID and user ID. 
 wherein the one or more research actions includes generating labelling information, when one or more animal detection tags is correlated, without user intervention, with the at least one laboratory object and at least one laboratory technician, for a vial to contain blood drawn from an animal correlated with the least one laboratory object and at least one laboratory technician (‘622; Para 0596: Each drug container  is labeled with a bar code  for identifying the drugs therein and a menu sheet. The computer  is programmed to compare the net amount of drugs taken from the inventory as communicated by the scanner  against the amount of drugs used in treatment in the animal hospital  as communicated by the scanner) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claim invention to combine the system, method, apparatus of Conger for convenient management of animals/ the controlled substance distribution of Jacobson with the technique of tracking and manageing animals of Pratt and the motivation is to track data for laboratory object, badge for technician and animals for prescribing a study protocol for an animal.
The combined art does not, however Goldstein teaches 
one or more research actions includes a vial to contain blood drawn from an animal correlated with the least one laboratory object and at least one laboratory technician (‘165; Abstract: from the animal and analyzed at a lab to obtain blood test results; page/lines 12/9-1 : Figure 1 is a block diagram of an example embodiment of the present invention. Initially, a veterinarian submits a blood sample (shown at 1) from a veterinarian hospital 20 to a blood testing laboratory 22. The blood sample submission 1 is received at the blood testing laboratory 22(shown at 2). The received blood sample 2 from the veterinarian may be labeled for identification and tracking purposes at a receiving station 12; page/lines 10/25-27: Completing a questionnaire and affixing tracking stickers from a Blood Testing Laboratory Diagnosis (Request or Accession) Form to the blood vials;). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claim invention to combine the system, method, apparatus of Conger for convenient management of animals/ the controlled substance distribution of Jacobson/tracking and managing animals with the technique of providing nutraceutical program specific to an individual animal of Pratt and the motivation is to track data for laboratory object, badge for technician and animals for prescribing a study protocol for an animal. 
   
Claim 20 is rejected as the same reason with claim 1. 

With respect to claim 2, the combined art teaches the system of claim 1, Conger discloses wherein at least an animal detection tag and the technician detection tag are radio-frequency identification (RFID) tags (‘906; Para 0133). 

With respect to claim 3, the combined art teaches the system of claim 1, wherein the laboratory object is selected from the group consisting of: a vial, a dosing apparatus, a scale, a cage, a rack, a container, a label, or a microscope slide (‘906; Abstract). 

With respect to claim 4, the combined art teaches the system of claim 1, wherein the data management system comprises at least one electronic platform for receiving (‘906; Para 0196). 

With respect to claim 6, the combined art teaches the system of claim 4, wherein the data management system further comprises a central server in communication with the at least one electronic platform over a wireless data network for transmitting information between the at least one electronic platform and the central server (‘906; Para 0040). 

With respect to claim 7, the combined art teaches the system of claim 1, further including a plurality of animals each having an associated tag, wherein the animals are mice or rats (‘142; Para 0019). 

With respect to claim 21, the combined art teaches the system as recited in claim 1, Maher discloses wherein the study protocol includes a drug dosage to be injected in an animal (‘906; Para 0022).

With respect to claim 22, the combined art teaches the system as recited in claim 1, Maher discloses wherein the study protocol includes identification of a time of day a procedure is to be conducted on an animal (‘906; Para 0019).

With respect to claim 25, the combined art teaches the system as recited in claim 1, wherein the study protocol includes alerts of improper actions regarding a certain animal procedure to be undertaken (‘906; Para 0009).

With respect to claim 26, the combined art teaches the system as recited in claim 25, wherein the alerts include identification of an improper animal to be subject for a certain animal procedure to be undertaken (‘906; Para 0020).
.
With respect to claim 27, the combined art teaches the system as recited in claim 25, wherein the alerts include identification of an improper laboratory object contemplated for use for a certain animal procedure to be undertaken (‘906; Para 0132). 

With respect to claim 28, the combined art teaches the system as recited in claim 25, wherein the alerts include identification of an improper time of day contemplated for a certain animal procedure to be undertaken. (‘906; Para  0319). 

Response to Arguments 
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to any of the references of Pratt being used in the current rejection. 

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211.  The examiner can normally be reached on Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on 5712726781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/HIEP V NGUYEN/Primary Examiner, Art Unit 3686